Exhibit 99.2 (a) CHINA HEALTH INDUSTRIES HOLDINGS LIMITED AND SUBSIDIARY UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET JUNE 30, 2007 Harbin Human China Health Pro Biology Technology Industries Holdings Pro Forma Forma Consolidated Co., Limited Limited Adjustments Balance Sheet ASSETS Current Assets: Cash and cash equivalents $ 8,297 $ 30 (a) (30 ) $ 8,297 Prepaid expenses 35,521 - 35,521 Inventory 9,733 - 9,733 Total current assets 53,551 30 53,551 Property and Equipment, net 873,951 - 873,951 Purchased Pharmaceutical Patents 410,792 - 410,792 Land use right, net 637,261 - 637,261 Total Assets $ 1,975,555 $ 30 $ 1,975,555 LIABILITIES AND OWNERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 320,758 $ - $ 320,758 Due to a former owner 431,203 - 431,203 Total Current Liabilities 751,961 - 751,961 Owners' Equity: Common stock - 1,280 1,280 Registered capital 60,408 - (b) (60,408 ) - Additional paid-in capital 1,318,922 - (a) (1,280 ) - (b) 60,408 1,378,050 Accumulated deficiency (166,715 ) (1,250 ) (a) 1,250 (166,715 ) Accumulated other comprehensive income 10,979 10,979 Owners' Equity 1,223,594 30 1,223,594 Total Liabilities and Owners' Equity $ 1,975,555 $ 30 $ 1,975,555 See Notes to Unaudited Pro Forma Consolidated Financial Statements FF - 1 CHINA HEALTH INDUSTRIES HOLDINGS LIMITED AND SUBSIDIARY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED JUNE 30, 2007 Harbin Human China Health Pro Forma Biology Technology Industries Holdings Pro Forma Consolidated Co., Limited Limited Adjustments Balance Sheet 2007 2006 Revenues Sales $ 16,864 $ - $ 16,864 Costs of Sales 18,146 - 18,146 Gross Profit (1,282 ) - (1,282 ) Operating Expenses General and administrative expenses Payroll and employees benefits 6,724 - 6,724 Consultant fees 19,302 - 19,302 Professional fees 43,317 - 43,317 Depreciation expenses 15,463 - 15,463 Amortization expenses 13,506 13,506 Research and development costs - - - Travel and entertainment 1,392 - 1,392 Other general and administrative expenses 5,776 1,250 7,026 Total Operating Expenses 105,480 1,250 106,730 Income (Loss) from Operation (106,762 ) (1,250 ) (108,012 ) Provision for Income Tax - - - Net Income (Loss) (106,762 ) (1,250 ) (108,012 ) Other Comprehensive Income (Loss) Effects of Foreign Currency Conversion 9,716 - 9,716 Comprehensive Income (Loss) $ (97,046 ) $ (1,250 ) $ (98,296 ) Basic and fully diluted earnings (loss) per share $ (0.125 ) $ (9.830 ) Weighted average shares outstanding 10,000 10,000 See Notes to Unaudited Pro Forma Consolidated Financial Statements FF - 2 CHINA HEALTH INDUSTRIES HOLDINGS LIMITED AND SUBIDIARY NOTES TO THE UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Note 1 – BASIS OF PRESENTATION On August 20, 2007, the sole shareholder of China Health Industries Holdings Limited ("China Health" or the "Company"), a development stage company incorporated in Hong Kong, entered into a Share Purchase Agreement (the “Agreement”) with the owner of Harbin Humankind Biology Technology Co., Limited ( "Humankind" ), which is a limited liability company incorporated in PRC on December 14, 2003 with a registered capital of $60,408 (RMB500,000), and is engaged in the business of production and distribution of health food. Pursuant to the Agreement, the Company agreed to purchase 100% of equity ownership interest inHumankind for a cash consideration of $60,408. The local government approved the transaction on September 3, 2007.Subsequent to completion of the Agreement, Humankind became a wholly-owned subsidiary of the Company. The share purchase transaction is being accounted for as a “reverse merger,” since the owner of Humankind owns a majority of the outstanding shares of the Company’s common stock immediately following the execution of the Agreement.Humankind is deemed to be the acquirer in the reverse merger.Consequently, the assets and liabilities and the historical operations that will be reflected in the financial statements for periods prior to the Agreement will be those of Humankind and will be recorded at the historical cost basis.After completion of the Agreement, the Company’s consolidated financial statements will include the assets and liabilities of both China Health and Humankind, the historical operations of Humankind and the operations of the Company and its subsidiaries from the closing date of the Agreement. Audited financial statements of China Health and Humankind have been used in the preparation of these pro forma consolidated financial statements. These pro forma consolidated financial statements should be read in conjunction with the historical financial statements of China Health and Humankind. Note 2 – PRO FORMA ASSUMPTIONS AND ADJUSTMENTS (a) The pro forma consolidated balance sheets as of June 30, 2007 has been prepared assuming that the share purchase transaction occurred on June 30, 2007. Accordingly, the assets and liabilities of Humankind are reflected in the pro forma consolidated balance sheets and is recorded at the historical cost basis. (b) The capital structure of the consolidated entity is that of China Health, the dollar amount of the issued share capital in the pro forma consolidated balance sheet is that of China Health immediately prior to the share purchase transaction. (c) The pro forma consolidated statements of operations for the year ended June 30, 2007 has been prepared assuming the share purchase transaction occurred at the beginning of the period presented. Accordingly, the pro forma consolidated statement of operations includes the historical operations of China Health and Humankind from the beginning of the period presented. The pro forma consolidated statements of operations are not necessarily indicative of the results of operations that would have been attained had the acquisition taken place at the beginning of the period presented, and does not purport to be indicative of the effects that may be expected to occur in the future. (d) The pro forma adjustments and elimination give effect to the acquisition of Humankind using reverse merger accounting. Note 3 – PRO FORMA SHARE CAPITAL June 30, 2007 No. of shares Amount Authorized: Common stock, $0.128 par value 10,000 $ 1,280 Issued and outstanding Common stock Common stock prior to share purchase transaction 10,000 $ 1,280 Common stock issued for acquisition of Humankind (reverse merger) - - 10,000 $ 1,280 FF - 3 Exhibit 99.2 (b) CHINA HEALTH INDUSTRIES HOLDINGS LIMITED AND SUBSIDIARY UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET JUNE 30, 2007 China Health Pro Industries Holdings Universal Fog, Pro Forma Forma Consolidated Limited Inc. Adjustments Balance Sheet ASSETS Current Assets: Cash and cash equivalents $ 8,297 $ - $ 8,297 Prepaid expenses 35,521 - 35,521 Inventory 9,733 - 9,733 Total current assets 53,551 - 53,551 Property and Equipment, net 873,951 - 873,951 Purchased Pharmaceutical Patents 410,792 - 410,792 Land use right, net 637,261 - 637,261 Total Assets $ 1,975,555 $ - $ 1,975,555 LIABILITIES AND OWNERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 320,758 $ - $ 320,758 Due to a former owner 431,203 - 431,203 Total Current Liabilities 751,961 - 751,961 Owners' Equity: Common stock 1,280 - (b) 3,396 4,676 Additional paid-in capital 1,378,050 - (b) (3,396) 1,374,654 Accumulated deficiency (166,715 ) - (166,715 ) Accumulated other comprehensive income 10,979 10,979 Owners' Equity 1,223,594 - 1,223,594 Total Liabilities and Owners' Equity $ 1,975,555 $ - $ 1,975,555 See Notes to Unaudited Pro Form Consolidated Financial Statements FF - 4 CHINA HEALTH INDUSTRIES HOLDINGS LIMITED AND SUBSIDIARY UNAUDITED PRO FORMA CONSOLIDATED STATEMENTS OF OPERATION FOR THE YEAR ENDED JUNE 30, 2007 Pro Forma China Health Consolidated Industries Holdings Universal Fog, Pro Forma Statements of Limited Inc. Adjustments Operation 2007 2007 Revenues Sales $ 16,864 $ - $ 16,864 Costs of Sales 18,146 - 18,146 Gross Profit (1,282 ) - (1,282 ) Operating Expenses General and administrative expenses Payroll and employees benefits 6,724 - 6,724 Consultant fees 19,302 - 19,302 Professional fees 43,317 - 43,317 Depreciation expenses 15,463 - 15,463 Amortization expenses 13,506 13,506 Research and development costs - - - Travel and entertainment 1,392 - 1,392 Other general and administrative expenses 7,026 - 7,026 Total Operating Expenses 106,730 - 106,730 Income (Loss) from Operation (108,012 ) - (108,012 ) Provision for Income Tax - - - Net Income (Loss) (108,012 ) - (108,012 ) Other Comprehensive Income (Loss) Effects of Foreign Currency Conversion 9,716 - 9,716 Comprehensive Income (Loss) $ (98,296 ) $ - $ (98,296 ) Basic and fully diluted earnings (loss) per share $ (9.830 ) $ - $ (0.002 ) Weighted average shares outstanding 10,000 46,755,834 46,755,834 See Notes to Unaudited Pro Form Consolidated Financial Statements FF - 5 CHINA HEALTH INDUSTRIES HOLDINGS LIMITED AND SUBIDIARY NOTES TO THE UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Note 1 – BASIS OF PRESENTATION On September 10, 2007, the Company, Bontems and Buyer entered into a Securities Purchase Agreement dated as of September 10, 2007 (the “Securities Purchase Agreement”), pursuant to which Buyer agreed to purchase from Bontems a total of 22,000,545 shares of common stock of the Company and the Company agreed to issue 2,061,200 shares of common stock of the Company to Buyer, representing an aggregate of 24,061,745 shares, or 51.53% of the total issued and outstanding shares of common stock of the Company on a fully-diluted basis.In addition, pursuant to the Securities Purchase Agreement, the Company and Universal Fog Systems entered into an Asset Purchase and Sale Agreement dated September 10, 2007 (the “Asset Purchase and Sale Agreement”) under which the Company agreed to transfer to Universal Fog Systems all of its assets and liabilities pursuant to two separate closings. In the Asset Purchase and Sale Agreement, Universal Fog Systems agreed to, among other things, defend, indemnify and hold harmless the Company and each of its officers, directors, shareholders, employees, counsel, agents and their respective successors and assigns from and against any debt, liability or other obligation of the Company arising (or relating to the period) after the Possession Date (as defined) relating to obligations assumed by Universal Fog Systems or expressly accepted by Universal Fog Systems in writing. The consummation of a two-phase closing under the Asset Purchase and Sale Agreement is expressly made a condition of the Buyer’s obligation to purchase the 22,000,545 shares of common stock of the Company. The pro forma financial statements are prepared assuming both the Securities Purchase Agreement and Asset Purchase and Sale Agreement were closed on June 30, 2007. Accordingly, all the assets and liabilities of Universal Fog, Inc. were considered to be transferred to Universal Fog System. The securities purchase transaction is being accounted for as a “reverse merger,” since the owner of China Health owns a majority of the outstanding shares of the Company’s common stock immediately following the execution of the Securities Purchase Agreement. China Health is deemed to be the acquirer in the reverse merger.Consequently, the assets and liabilities and the historical operations that will be reflected in the consolidated financial statements for periods prior to the Securities Purchase Agreement will be those of China Health and will be recorded at the historical cost basis. After completion of the Securities Purchase Agreement, the Company’s consolidated financial statements will include the assets and liabilities of both China Health and Universal Fog, Inc., the historical operations of China Health and the operations of the Company and its subsidiaries from the closing date of the Securities Purchase Agreement. Audited financial statements of China Health have been used in the preparation of these pro forma consolidated financial statements. These pro forma consolidated financial statements should be read in conjunction with the historical financial statements of China Health and Universal Fog, Inc. Note 2 – PRO FORMA ASSUMPTIONS AND ADJUSTMENTS (a) The pro forma consolidated balance sheets as of June 30, 2007 has been prepared assuming that the securities purchase transaction occurred on June 30, 2007. Accordingly, the assets and liabilities of China Health is reflected in the pro forma consolidated balance sheets and is recorded at the historical cost basis. (b) The capital structure of the consolidated entity is that of Universal Fog, Inc., the dollar amount of the issued share capital in the pro forma consolidated balance sheet is that of Universal Fog, Inc. immediately after the securities purchase transaction. (c) The pro forma consolidated statements of operations for the year ended June 30, 2007 has been prepared assuming the securities purchase transaction occurred on June 30, 2007 due to the spin off of Universal Fog, Inc. Accordingly, the pro forma consolidated statement of operations includes the historical operations of China Health from the beginning of the period presented. The pro forma consolidated statements of operations are not necessarily indicative of the results of operations that would have been attained had the acquisition taken place on June 30, 2007, and does not purport to be indicative of the effects that may be expected to occur in the future. (d) The pro forma adjustments and elimination give effect to the acquisition of China Health using reverse merger accounting. Note 3 – PRO FORMA SHARE CAPITAL June 30, 2007 No. of shares Amount Authorized: Common stock, $0.0001 par value 300,000,000 $ 30,000 Issued and outstanding Common stock Common stock prior to Securities Purchase Agreement 44,694,634 $ 4,469 Common stock issued pursuant to Securities Purchase Agreement 2,061,200 206 46,755,834 $ 4,676 FF - 6
